        Case 1:19-cr-00869-ER Document 44 Filed 04/30/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - x
                                   :
 UNITED STATES OF AMERICA          :           [Proposed] ORDER
                                   :
            - v. –                 :           19 Cr. 869 (ER)
                                   :
 NEIL COLE,                        :
                                   :
            Defendant.             :
                                   :
 - - - - - - - - - - - - - - - - - x


           WHEREAS, on January 3, 2020, the Court entered an order

scheduling trial in this matter for May 11, 2020;

           WHEREAS, in light of the filing of pretrial motions,

time under the Speedy Trial Act has been excluded in this matter

since March 2, 2020, and that exclusion remains ongoing, pursuant

to   18 U.S.C. § 3161(h)(1)(D);

           WHEREAS, due to the current public health crisis, on

March 27, 2020, the Chief Judge entered an order (the “March 27

Order”) suspending the conduct of all jury trials until June 1,

2020;

           WHEREAS, on April 1, 2020, this Court issued an order

adjourning trial and all pretrial deadlines sine die and scheduled

a conference for June 4, 2020 (Docket 40);

           WHEREAS, due to the current public health crisis, on

April 20, 2020, the Chief Judge entered an order (the “April 20

Order”) continuing all jury trials in this District pending further
          Case 1:19-cr-00869-ER Document 44 Filed 04/30/20 Page 2 of 2



order of the court and excluding time under the Speedy Trial Act

in all cases affected by that order through June 15, 2020, pursuant

to 18 U.S.C. § 3161(h)(7)(A);

             WHEREAS, the Court finds the ends of justice served by

granting a continuance in this matter outweigh the best interests

of the public and the defendant in a speedy trial for the reasons

set forth in the March 27 and April 20 Orders; it is hereby

             ORDERED that the time from the date of this Order to

June 4, 2020, the date of the next pretrial conference in this

matter,     is   excluded   under   the   Speedy   Trial   Act,   18     U.S.C.

§ 3161(h)(7)(A).



Dated:     New York, New York

           _______________,
            April 30        2020




                                     __________________________________
                                     THE HONORABLE EDGARDO RAMOS
                                     UNITED STATES DISTRICT JUDGE
